EXHIBIT 10.1

CB RICHARD ELLIS GROUP, INC.
EXECUTIVE INCENTIVE PLAN

Effective January 1, 2007

PREAMBLE

This CB Richard Ellis Group, Inc. Executive Incentive Plan (“Plan”) is adopted
effective January 1, 2007, by the Compensation Committee of the Board of
Directors of CB Richard Ellis Group, Inc., a Delaware corporation (“Company”).
The purpose of the Plan is to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining executive
officers by providing incentives and financial rewards to such executive
officers that are intended to be deductible to the maximum extent possible as
“performance-based compensation” within the meaning of Section 162(m) of the
Code. This Plan is subject to stockholder approval with respect to amounts that
may become payable under the Plan for fiscal year 2007 and thereafter and shall
be null and void and of no further effect if such stockholder approval is not
obtained.

ARTICLE I

Definitions

1.1 Award means an award of incentive compensation pursuant to the Plan.

1.2 Code means the Internal Revenue Code of 1986, as amended.

1.3 Committee means the Compensation Committee of the Board of Directors of the
Company, or a subcommittee thereof consisting of members appointed from time to
time by the Board of Directors of the Company, and shall comprise not less than
such number of directors as shall be required to permit the Plan to satisfy the
requirements of Code Section 162(m). The Committee administering the Plan shall
be composed solely of “outside directors” within the meaning of Section 162(m)
of the Code.

1.4 Disability means a total and permanent disability that causes a Participant
to be eligible to receive long term disability benefits from the Company’s Long
Term Disability Plan, or any similar plan or program sponsored by a subsidiary
or branch of the Company.

1.5 Executive Officers mean Board-appointed officers of the Company who are
designated by the Board as “Section 16 officers.”

1.6 Participant means an Executive Officer who is selected by the Committee to
participate in the Plan.

1.7 Performance Period means the time period during which the achievement of the
performance goals is to be measured.

1.8 Retirement means termination of employment with the Company or an affiliated
company when a Participant is age 55 or older.

ARTICLE II

Eligibility and Participation

2.1 Eligibility and Participation. The Committee shall select Executive Officers
of the Company who are eligible to receive Awards under the Plan, and who shall
be Participants in the Plan during any Performance Period in which they may earn
an Award.

1


--------------------------------------------------------------------------------


 

ARTICLE III

Terms of Awards

3.1 Calculation of Awards. The Award payable under the Plan for a Performance
Period is equal to 1% of “Earnings Before Income Taxes, Depreciation and
Amortization” for the Chief Executive Officer for the Performance Period and
0.5% of Earnings Before Income Taxes, Depreciation and Amortization for each of
the other Participants for the Performance Period.

“Earnings Before Income Taxes, Depreciation and Amortization” means the
Company’s earnings before income taxes, depreciation and amortization as
reported in the Company’s income statement for the applicable Performance
Period, prior to accrual of any amounts for payment under the Plan for the
Performance Period, adjusted to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and other unusual
or non-recurring items, and the cumulative effect of tax or accounting changes,
each as defined by generally accepted accounting principles or identified in the
Company’s financial statements, notes to the financial statements or
management’s discussion and analysis.

3.2 Discretionary Adjustment. The Committee may not increase the amount payable
under the Plan or with respect to an Award pursuant to Section 3.1, but retains
the discretionary authority to reduce the amount. The Committee may establish
factors to take into consideration in implementing its discretion, including,
but not limited to, corporate or business unit performance against budgeted
financial goals (e.g., operating income or revenue), achievement of
non-financial goals, economic and relative performance considerations and
assessments of individual performance.

3.3 Form of Payment. Each Award under the Plan shall be paid in cash or its
equivalent. The Committee in its discretion may determine that all or a portion
of an Award shall be paid in stock, restricted stock, stock options, or other
stock-based or stock denominated units, which shall be issued pursuant to the
Company’s equity compensation plans in existence at the time of the grant.

3.4 Timing of Payment. Payment of Awards will be made as soon as practicable
following determination of and certification of the Award, but in no event more
than two and a half months after the end of the calendar year with respect to
which such Award was earned, unless the a Participant has, prior to the grant of
an Award, submitted an election to defer receipt of the Award in accordance with
a deferred compensation plan approved by the Committee.

3.5 Performance Period. Within 90 days after the commencement of each fiscal
year or, if earlier, by the expiration of 25% of a Performance Period, the
Committee will designate one or more Performance Periods, determine the
Participants for the Performance Periods and affirm the applicability of the
Plan’s formula for determining the Award for each Participant for the
Performance Periods. The time period during which the achievement of the
performance goals is to be measured shall be determined by the Committee, but
may be no longer than five years and no less than six months.

3.6 Certification. Following the close of each Performance Period and prior to
payment of any amount to any Participant under the Plan, the Committee will
certify in writing as to the attainment of the performance goals and the amount
of the Award.

ARTICLE IV

New Hires, Promotions and Terminations

4.1 New Participants During the Performance Period. If an individual is newly
hired or promoted during a calendar year into a position eligible for
participation in the Plan, he or she shall be eligible for an Award under the
Plan for the Performance Period, prorated for the portion of the Performance
Period following the date of eligibility for the Plan.

4.2 Retirement, Disability or Death. A Participant who terminates employment
with the Company during a Performance Period due to Retirement, Disability or
death shall be eligible to receive an Award prorated for the portion of the
Performance Period prior to termination of employment. Awards payable in the
event of death shall be paid to the Participant’s estate.

2


--------------------------------------------------------------------------------


 

4.3 Termination of Employment. If a Participant terminates employment with the
Company for a reason other than Retirement, Disability or death, unless
otherwise determined by the Committee, no Award shall be payable with respect to
the Performance Period in which such termination occurs.

ARTICLE V

Miscellaneous

5.1 Withholding Taxes. The Company shall have the right to make payment of
Awards net of any applicable federal, state and local taxes required to be
withheld, or to require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.

5.2 Nontransferability. No Award may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, including assignment pursuant to a
domestic relations order, during the time in which the requirement of continued
employment or attainment of performance objectives has not been achieved. Each
Award shall be paid during the Participant’s lifetime only to the Participant,
or, if permissible under applicable law, to the Participant’s legal
representatives. No Award shall, prior to receipt thereof by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities, or
torts of the Participant.

5.3 Administration. The Committee shall administer the Plan, interpret the terms
of the Plan, amend and rescind rules relating to the Plan, and determine the
rights and obligations of Participants under the Plan. The Committee may
delegate any of its authority as it solely determines. In administering the
Plan, the Committee may at its option employ compensation consultants,
accountants and counsel and other persons to assist or render advice to the
Committee, all at the expense of the Company. All decisions of the Committee
shall be final and binding upon all parties including the Company, its
stockholders, and the Participants. The provisions of this Plan are intended to
ensure that all Awards granted hereunder qualify for the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code, and this Plan shall be interpreted
and operated consistent with that intention.

5.4 Severability. If any provisions of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision will be stricken as to such jurisdiction,
and the remainder of the Plan or Award shall remain in full force and effect.

5.5 No Fund Created. Neither the Plan nor any Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and a Participant or any other person. To the extent that
any person acquires a right to receive payments from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.

5.6 Employment at Will. Neither the adoption of the Plan, eligibility of any
person to participate, nor payment of an Award to a Participant shall be
construed to confer upon any person a right to be continued in the employ of the
Company. The Company expressly reserves the right to discharge any Participant
whenever in the sole discretion of the Company its interest may so require.

5.7 Amendment or Termination of the Plan. The Board of Directors of the Company
reserves the right to amend or terminate the Plan at any time with respect to
future Awards to Participants. Amendments to the Plan will require stockholder
approval to the extent required to comply with applicable law, including the
exemption under Section 162(m) of the Code.

5.8 Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board of
Directors nor the submission of the Plan to stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board of Directors or the Committee to adopt such other incentive arrangements
as either may deem desirable, including, without limitation, cash or
equity-based compensation arrangements, either tied to performance or otherwise.

3


--------------------------------------------------------------------------------


 

5.9 Dispute Resolution. The Plan and any agreements hereunder shall be
interpreted in accordance with the laws of the State of California and
applicable federal law. Any controversy or claim related in any way to the Plan
shall be resolved by arbitration on a de novo standard pursuant to this
paragraph and the then current rules of the American Arbitration Association.
The arbitration shall be held in Los Angeles, California, before an arbitrator
who is an attorney knowledgeable of employment law. The arbitrator’s decision
and award shall be final and binding and may be entered in any court having
jurisdiction thereof. The arbitrator shall not have the power to award punitive
or exemplary damages. Issues of arbitrability shall be determined in accordance
with the federal substantive and procedural laws relating to arbitration; all
other aspects shall be interpreted in accordance with the laws of the State of
California. Each party shall bear its own attorneys’ fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association; provided,
however, that if the Participant is the prevailing party, the Company shall
reimburse the Participant for reasonable attorneys’ fees and expenses and
arbitration expenses incurred in connection with the dispute.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this
         day of                     , 2007.

 

FOR CB RICHARD ELLIS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------